Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Leica OTTAWA, Canada – November 9, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Advanced Microscopy Inc., has entered into a patent license agreement with Leica Microsystems, Inc. The license relates to technology that provides enhanced image processing capabilities. Potential applications relate to the life sciences, material sciences, and semiconductor research. This patent portfolio was acquired through a licensing partnership with a top research institution in April 2015. This is the third license WiLAN has secured to this portfolio. “WiLAN’s continued success with this portfolio demonstrates its value to the optical instrumentation industry,” said Jim Skippen, President & CEO. “This settlement with Leica follows settlements with other world-class companies, namely Olympus and Nikon.” The license resolves litigation pending in the District of Delaware. The consideration paid to WiLAN and other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
